DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a method of LIFT-based bio-printing, comprising: 
 	introducing a quantity of a biological material into a reservoir comprising at least one opening; 
 	placing an acceptor substrate opposite to said opening; 
 	providing an energy source disposed to provide energy to said biological material;
 	applying at least one pulse of energy from said energy source to said biological material, thereby providing local heating to said biological material sufficient to create a bubble within said biological material and thereby forcing a portion of said biological material from said reservoir via said opening onto said acceptor substrate; 
 	repeating the previous step until a bio-printed material of a predetermined structure and shape is obtained; 
 	consolidating and stiffening said bio-printed material; and, 
 	allowing said bio-printed material to mature.

3.	U.S. Patent application publication number 2009/0130427 to Grigoropoulos et al. disclosed a similar invention in Fig. 5. Unlike in the instant application, Grigoropoulos et al. are silent about “introducing a quantity of a biological material into a reservoir comprising at least one opening; applying at least one pulse of energy from said energy source to said biological material, thereby providing local heating to said biological material sufficient to create a bubble within said biological material and thereby forcing a portion of said biological material from said reservoir via said opening onto said acceptor substrate; repeating the previous step until a bio-printed material of a predetermined structure and shape is obtained; consolidating and stiffening said bio-printed material; and, allowing said bio-printed material to mature”.

4.	U.S. Patent application publication number 2013/0017564 to Guillemot et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Guillemot et al. are also silent about “introducing a quantity of a biological material into a reservoir comprising at least one opening; applying at least one pulse of energy from said energy source to said biological material, thereby providing local heating to said biological material sufficient to create a bubble within said biological material and thereby forcing a portion of said biological material from said reservoir via said opening onto said acceptor substrate; repeating the previous step until a bio-printed material of a predetermined structure and shape is obtained; consolidating and stiffening said bio-printed material; and, allowing said bio-printed material to mature”.

5.	U.S. Patent publication number 5,521,140 to Matsuda et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Matsuda et al. are silent about “repeating the previous step until a bio-printed material of a predetermined structure and shape is obtained; consolidating and stiffening said bio-printed material; and, allowing said bio-printed material to mature”.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853